  Case 14-82017      Doc 59       Filed 10/29/18 Entered 10/29/18 12:25:37           Desc Main
                                    Document     Page 1 of 6




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: TIMOTHY J. ASKIN                      §       Case No. 14-82017
       KATHRYN A. ASKIN                      §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 06/27/2014.

       2) The plan was confirmed on 10/17/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          07/22/2016.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was completed on 08/24/2018.

       6) Number of months from filing or conversion to last payment: 49.

       7) Number of months case was pending: 51.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $57,208.34.

       10) Amount of unsecured claims discharged without full payment: $86,191.73.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 14-82017      Doc 59       Filed 10/29/18 Entered 10/29/18 12:25:37      Desc Main
                                    Document     Page 2 of 6




Receipts:
      Total paid by or on behalf of the debtor(s)         $ 28,524.14
      Less amount refunded to debtor(s)                    $ 1,244.75
NET RECEIPTS                                                                   $ 27,279.39



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                $ 2,444.00
       Court Costs                                               $ 0.00
       Trustee Expenses & Compensation                      $ 2,086.44
       Other                                                     $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                $ 4,530.44

Attorney fees paid and disclosed by debtor(s):              $ 1,556.00



Scheduled Creditors:
Creditor                                        Claim      Claim       Claim    Principal    Interest
Name                                Class   Scheduled   Asserted    Allowed         Paid        Paid
LAW OFFICE OF JASON BLUST LLC       Lgl      4,000.00   4,000.00    4,000.00    2,444.00        0.00
CENTRUE BANK                        Sec          0.00      61.16       61.16       61.16        0.00
FOX VALLEY                          Sec          0.00        NA          NA         0.00        0.00
AFNI                                Uns        571.87        NA          NA         0.00        0.00
ALLIANCE ONE                        Uns      1,561.00        NA          NA         0.00        0.00
ALLIED INTERSTATE                   Uns      5,753.00        NA          NA         0.00        0.00
CACH LLC                            Uns      1,719.00   1,718.79    1,718.79      700.99        0.00
CAP ONE                             Uns      1,793.00        NA          NA         0.00        0.00
CAP 1 / MNRDS                       Uns      4,258.00        NA          NA         0.00        0.00
CHASE                               Uns      4,162.00        NA          NA         0.00        0.00
CHASE                               Uns      3,293.00        NA          NA         0.00        0.00
CHASE                               Uns      1,980.00        NA          NA         0.00        0.00
ALTAIR OH XIII, LLC                 Uns      2,278.00   2,299.01    2,299.01      937.63        0.00
COLLECTION PROFESSIONALS INC        Uns         80.00      85.58       85.58       30.79        0.00
PORTFOLIO RECOVERY                  Uns        550.00     550.81      550.81      214.06        0.00
COMENTIY BANK                       Uns        308.00        NA          NA         0.00        0.00
COMMERCE BANK NA                    Uns      4,480.00   5,494.57    5,494.57    2,240.90        0.00
CREDITORS PROTECTION                Uns        234.77        NA          NA         0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 14-82017      Doc 59       Filed 10/29/18 Entered 10/29/18 12:25:37      Desc Main
                                    Document     Page 3 of 6




Scheduled Creditors:
Creditor                                        Claim       Claim       Claim   Principal   Interest
Name                                Class   Scheduled    Asserted    Allowed        Paid       Paid
DISCOVER BANK                       Uns      5,577.00    5,577.03    5,577.03   2,274.53       0.00
DR SCOTT AUGHENBAUGH                Uns        536.15         NA          NA        0.00       0.00
EXPRESS SCRIPTS                     Uns         55.00         NA          NA        0.00       0.00
FREDERICK J HANNA &                 Uns      4,163.00         NA          NA        0.00       0.00
PORTFOLIO RECOVERY                  Uns        404.00      566.39      566.39     225.56       0.00
PORTFOLIO RECOVERY                  Uns      1,454.00    1,454.72    1,454.72     579.31       0.00
BECKET & LEE LLP                    Uns        557.00      438.20      438.20     166.08       0.00
LAW OFFICE OF NETTIE F SABIN        Uns      2,301.00    2,300.50    2,300.50     938.23       0.00
LJ ROSS ASSOCIATES                  Uns        117.00         NA          NA        0.00       0.00
LTD FINANCIAL SERVICES              Uns          1.00         NA          NA        0.00       0.00
MANAGEMENT SERVICES INC             Uns      4,246.00         NA          NA        0.00       0.00
CAVALRY SPV I, LLC                  Uns        404.99    4,258.78    4,258.78   1,736.90       0.00
MERCHANTS CREDIT GUIDE              Uns         19.50         NA          NA        0.00       0.00
MIDWEST SPORTS MEDICINE             Uns         70.00         NA          NA        0.00       0.00
MONARCH RECOVERY                    Uns      1,455.00         NA          NA        0.00       0.00
PORTFOLIO RECOVERY                  Uns        502.00      676.14      676.14     269.26       0.00
OLSEN & ASSOCIATES PHYSICAL         Uns         80.00         NA          NA        0.00       0.00
OMNI CREDIT SERVICES OF             Uns        551.00         NA          NA        0.00       0.00
PORTFOLIO RECOVERY                  Uns        573.00      454.16      454.16     172.14       0.00
PROGRESSIVE FINANCIAL               Uns        558.00         NA          NA        0.00       0.00
RAB INC                             Uns      7,754.00         NA          NA        0.00       0.00
ROBERT KRENZ                        Uns        278.00         NA          NA        0.00       0.00
SCOTT AUGHENBAUGH                   Uns        524.15         NA          NA        0.00       0.00
QUANTUM3 GROUP LLC as agent for     Uns      1,718.00      440.63      440.63     167.01       0.00
SPRINT                              Uns      1,923.00         NA          NA        0.00       0.00
PORTFOLIO RECOVERY                  Uns     19,231.00   19,230.78   19,230.78   7,843.06       0.00
UNITED COLLECTION BUREAU INC        Uns      1,617.96         NA          NA        0.00       0.00
UNITED RECOVERY SYSTEMS             Uns      4,259.00         NA          NA        0.00       0.00
PORTFOLIO RECOVERY                  Uns          1.00    6,102.92    6,102.92   2,489.01       0.00
AMERICAN INFOSOURCE LP AS           Uns        572.00      571.87      571.87     227.74       0.00
WORLD FINANCIAL NETWORK             Uns        859.00         NA          NA        0.00       0.00
KATHRYN A. ASKIN                    Pri          0.00         NA          NA        0.00       0.00
MIDLAND CREDIT MANAGEMENT           Uns          0.00    1,132.35    1,132.35     450.94       0.00
BECKET & LEE LLP                    Uns          0.00      557.78      557.78     222.13       0.00
PORTFOLIO RECOVERY                  Uns          0.00      308.78      308.78     117.03       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 14-82017      Doc 59       Filed 10/29/18 Entered 10/29/18 12:25:37    Desc Main
                                    Document     Page 4 of 6




Scheduled Creditors:
Creditor                                       Claim       Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
RESURGENT CAPITAL SERVICES          Uns          0.00   1,678.33   1,678.33     684.49       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 14-82017      Doc 59       Filed 10/29/18 Entered 10/29/18 12:25:37    Desc Main
                                    Document     Page 5 of 6




Summary of Disbursements to Creditors:

                                               Claim             Principal          Interest
                                               Allowed           Paid               Paid
Secured Payments:
      Mortgage Ongoing                              $ 0.00           $ 0.00               $ 0.00
      Mortgage Arrearage                            $ 0.00           $ 0.00               $ 0.00
      Debt Secured by Vehicle                       $ 0.00           $ 0.00               $ 0.00
      All Other Secured                            $ 61.16          $ 61.16               $ 0.00
TOTAL SECURED:                                     $ 61.16          $ 61.16               $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00               $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00               $ 0.00
        All Other Priority                          $ 0.00           $ 0.00               $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00               $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 55,898.12      $ 22,687.79               $ 0.00



Disbursements:

       Expenses of Administration               $ 4,530.44
       Disbursements to Creditors              $ 22,748.95

TOTAL DISBURSEMENTS:                                            $ 27,279.39




UST Form 101-13-FR-S (9/1/2009)
  Case 14-82017        Doc 59      Filed 10/29/18 Entered 10/29/18 12:25:37               Desc Main
                                     Document     Page 6 of 6




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 10/25/2018                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
